DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 03/15/2022 with amendment filed on 02/15/2022, in which Claim(s) 1-20 are presented for examination. Claim(s) 1, 10, and 16 are amended. No claim(s) are cancelled or newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2022 has been entered.

Response to Argument
Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 1 and 16 have been considered. The objection of claim(s) 1 and 16 has been withdrawn.


Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-7, 9 and 16-18,  are rejected under 35 U.S.C. 103 as being unpatentable over Rouillard et al. (US 2019/0105554 A1) in view of Freudiger et al. (US 2017/0126409 A1).
Regarding Claim 1, Rouillard discloses A method comprising: 
receiving a plaintext message including plaintext data and error detection bits ([0040], “the original plaintext message 305 (which, again, includes the SNs 305 …, and CRC data 325”); and 
wherein the set of encrypted bits for error detection, cryptographic integrity, and cryptographic authentication are at an end portion of the encrypted message and encompass less than all of the encrypted message ([0040], “The encrypted plaintext message E then becomes part of the data 300 on data card 115”, “The digital signature (i.e. the set of encrypted bits for error detection) is then added to the encrypted plaintext message E as data 300 (as all of the encrypted message) on the data card 115” as shown in Fig. 4A, the set of encrypted bits for error detection is only part of all of the encrypted message and placed at the end of the encrypted message), and 
wherein the encrypted bits for error detection, cryptographic integrity, and cryptographic authentication are able to be decrypted into decrypted error detection bits used to determine errors, cryptographic integrity, and cryptographic authentication of a decrypted plaintext data decrypted from the encrypted message ([0041], “In FIG. 4B, the data 300 on data card 315 is decrypted to validate the contents”, “validate the digital signature DS at step 445”).  
Rouillard does not explicitly teach but Freudiger teaches
encrypting, using an encryption key, the plaintext message based on a feedback algorithm to generate an encrypted message including ciphertext and a set of encrypted bits for error detection, cryptographic integrity, and cryptographic authentication ([0030], “There are many other modes of operation, such as Cipher Feedback (CFB), Output Feedback (OFB), etc.”, [0041], “encrypts a message using the message key and sends the encrypted message along with random number A1 and a message authentication code (MAC)”, “The MAC is used for authenticating the message”, “the generation of the MAC involves the (same) message key”, [0066], “the plaintext message”),
Rouillard and Freudiger are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Freudiger with the disclosure of Rouillard. The motivation/suggestion would have been for enhancing security in a secure communication channel (Freudiger, Abstract).

Regarding Claims 3 and 17, the combined teaching of Rouillard and Freudiger teaches applying a hash function to the plaintext message to generate extra bits; and appending the extra bits to the encrypted message; wherein the set of encrypted bits for error detection, cryptographic integrity, and cryptographic authentication includes the extra bits (Rouillard, [0040], “The original plaintext message 305 is simultaneously sent to a hash function 410 to create a digest 415”, “The digest 415 is then sent to a Digital Signature Algorithm "DSA" that uses a private key "K1priv" to create digital signature "DS." The digital signature is then added to the encrypted plaintext message”).


Regarding Claim 4, the combined teaching of Rouillard and Freudiger teaches applying a hash function to the plaintext message to generate extra bits, wherein encrypting the plaintext message comprises encrypting the plaintext message and the extra bits based on the feedback algorithm to generate the encrypted message (Rouillard, [0040], “The original plaintext message 305 is simultaneously sent to a hash function 410 to create a digest 415”, “The digest 415 is then sent to a Digital Signature Algorithm "DSA" that uses a private key "K1priv" to create digital signature "DS." The digital signature is then added to the encrypted plaintext message”, Freudiger, [0030], “There are many other modes of operation, such as Cipher Feedback (CFB), Output Feedback (OFB), etc.”).

Regarding Claim 5, the combined teaching of Rouillard and Freudiger teaches wherein encrypting the plaintext message comprises encrypting the plaintext message based on a ciphertext feedback algorithm (Freudiger, [0030], “There are many other modes of operation, such as Cipher Feedback (CFB)”).

Regarding Claim 6, the combined teaching of Rouillard and Freudiger teaches wherein encrypting the plaintext message comprises encrypting the plaintext message based on a plaintext feedforward algorithm (Rouillard, Fig. 4A, plaintext 305 feedforward to encrypt system 405).

Regarding Claims 7 and 18, the combined teaching of Rouillard and Freudiger teaches wherein the error detection bits are interspersed throughout the plaintext message (Rouillard, Fig. 3, CRC bits 325 are combined with (interspersed throughout) the plaintext 305), and wherein encrypting the plaintext message comprises encrypting the plaintext message using a single autokey encryption pass over the plaintext message (Rouillard, [0040], “uses a symmetric key "K2sym" to encrypt the original plaintext message 305”).  

Regarding Claim 9, the combined teaching of Rouillard and Freudiger teaches wherein the error detection bits comprise N bits, where N is an integer, and wherein the set of encrypted bits for error detection, cryptographic integrity, and cryptographic authentication comprises N bits (Rouillard, Fig. 3, Data CRC is 32 bits).

Regarding Claim 16, Rouillard discloses An encryption device comprising: memory; and processing circuitry configured to: 
receive a plaintext message including plaintext data and error detection bits ([0040], “the original plaintext message 305 (which, again, includes the SNs 305 …, and CRC data 325”); and 
wherein the set of encrypted bits for error detection, cryptographic integrity, and cryptographic authentication are at an end portion of the encrypted message and encompass less than all of the encrypted message ([0040], “The encrypted plaintext message E then becomes part of the data 300 on data card 115”, “The digital signature (i.e. the set of encrypted bits for error detection) is then added to the encrypted plaintext message E as data 300 (as all of the encrypted message) on the data card 115” as shown in Fig. 4A, the set of encrypted bits for error detection is only part of all of the encrypted message and placed at the end of the encrypted message), and 
wherein the encrypted bits for error detection, cryptographic integrity, and cryptographic authentication are able to be decrypted into decrypted error detection bits used to determine errors, cryptographic integrity, and cryptographic authentication of a decrypted plaintext data decrypted from the encrypted message ([0041], “In FIG. 4B, the data 300 on data card 315 is decrypted to validate the contents”, “validate the digital signature DS at step 445”); and 
a transmitter configured to transmit the encrypted message to a receiver ([0038], “the casino could also then take the SNs 305, deck ID 310, casino ID 315, time/date code 320, and CRC data 325”, [0040], “The encrypted plaintext message E then becomes part of the data 300 on data card 115.”).  
Rouillard does not explicitly teach but Freudiger teaches
encrypt the plaintext message using an encryption key and based on a feedback algorithm to generate an encrypted message including a set of encrypted bits for error detection, cryptographic integrity, and cryptographic authentication ([0030], “There are many other modes of operation, such as Cipher Feedback (CFB), Output Feedback (OFB), etc.”, [0041], “encrypts a message using the message key and sends the encrypted message along with random number A1 and a message authentication code (MAC)”, “The MAC is used for authenticating the message”, “the generation of the MAC involves the (same) message key”, [0066], “the plaintext message”),
Rouillard and Freudiger are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Freudiger with the disclosure of Rouillard. The motivation/suggestion would have been for enhancing security in a secure communication channel (Freudiger, Abstract).

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rouillard et al. (US 2019/0105554 A1) in view of Freudiger et al. (US 2017/0126409 A1) further in view of Angelo et al. (US 2003/0065934 A1).
Regarding Claims 2 and 20, the combined teaching of Rouillard and Freudiger teaches appending the extra bits to the encrypted message, wherein the set of encrypted bits for error detection, cryptographic integrity, and cryptographic authentication includes the extra bits (Rouillard, [0040], “The digest 415 is then sent to a Digital Signature Algorithm "DSA" that uses a private key "K1priv" to create digital signature "DS." The digital signature is then added to the encrypted plaintext message”).  
The combined teaching of Rouillard and Freudiger does not explicitly teach but Angelo teaches applying a hash function to the encrypted message to generate extra bits (Angelo, [0035], “apply the hash 238 to the encrypted message to create the digest”).
Rouillard, Freudiger and Angelo are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Angelo with the combined teaching of Rouillard and Freudiger. The motivation/suggestion would have been to minimize the risk that an unauthorized entity will be able to broadcast security messages to portable devices (Angelo, Abstract).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rouillard et al. (US 2019/0105554 A1) in view of Freudiger et al. (US 2017/0126409 A1) further in view of Manabu Kitamura (US 2008/0240434 A1).
Regarding Claim 8, the combined teaching of Rouillard and Freudiger teaches 
encrypting the plaintext data based on a key (Rouillard, [0040], “uses a symmetric key "K2sym" to encrypt the original plaintext message 305”); 
The combined teaching of Rouillard and Freudiger does not explicitly teach but Kitamura teaches encrypting the error detection bits based on the plaintext data ([0183], “encryption of parity generated from plaintext”).
Rouillard, Freudiger and Kitamura are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kitamura with the combined teaching of Rouillard and Freudiger. The motivation/suggestion would have been to alleviate the burden on a storage virtualization apparatus having encryption functions (Kitamura, [0010]).

Claims 10 and 11-13,  are rejected under 35 U.S.C. 103 as being unpatentable over Rouillard et al. (US 2019/0105554 A1) in view of Freudiger et al. (US 2017/0126409 A1) further in view of Dolev et al. (US 2020/0127821 A1).
Regarding Claim 10, Rouillard discloses A method comprising: 
receiving an encrypted message including ciphertext and a set of encrypted bits for error detection, cryptographic integrity, and cryptographic authentication ([0040], “digital signature “DS”, “The digital signature is then added to the encrypted plaintext message E as data 300”, [0041], “the data 300 on data card 315 is decrypted to validate the contents”, “The encrypted plaintext message E is sent to for decryption”); 
applying a hashing function to the plaintext data and at least a portion of the set of decrypted bits for error detection, cryptographic integrity, and cryptographic authentication using a key to generate an expected set of extra bits ([0041], “The original plaintext message 305 can then be passed again to a hash function 430 to create a digest 435”, “the digital certificate DS are passed to another Digital Signature Algorithm "DSA" 440 that uses a public key "K1pubv" to validate the digital signature DS at step 445”, [0040], “uses a private key “K1priv” to create digital signature “DS.””); 
determining that the decrypted message is error-free based on the expected set of extra bits; and determining that the decrypted message was transmitted by a stated sender based on the expected set of extra bits ([0041], “The original plaintext message 305 can then be passed again to a hash function 430 to create a digest 435. This digest 435, along with the digital certificate DS are passed to another Digital Signature Algorithm "DSA" 440 that uses a public key "K1pubv" to validate the digital signature DS at step 445”).  
Rouillard does not explicitly teach but Freudiger teaches
decrypting, using an encryption key, the encrypted message based on a feedback algorithm to generate a decrypted message including plaintext data and a set of decrypted bits for error detection, cryptographic integrity, and cryptographic authentication ([0030], “There are many other modes of operation, such as Cipher Feedback (CFB), Output Feedback (OFB), etc.”, [0042], “decrypt the received message using the session key”, [0062], “The message further includes the encrypted payload field and the 80-bit MAC field”); 
Rouillard and Freudiger are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Freudiger with the disclosure of Rouillard. The motivation/suggestion would have been for enhancing security in a secure communication channel (Freudiger, Abstract).
The combined teaching of Rouillard and Freudiger does not explicitly teach but Dolev teaches
The key is a secret key ([0184], “clear text 1060 described herein may be paired with a portion of a bit sequence (e.g., in content object or bit sequence 1000 described herein) that may be used as a secret key”),
Rouillard, Freudiger and Dolev are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dolev with the combined teaching of Rouillard and Freudiger. The motivation/suggestion would have been to use a secret key for securely communicating data (Dolev, Abstract).

Regarding Claim 11, the combined teaching of Rouillard, Freudiger and Dolev teaches
applying the hash function to the plaintext data and the set of decrypted bits for error detection, cryptographic integrity, and cryptographic authentication to generate the expected set of extra bits (Rouillard, [0041], “In FIG. 4B…The (decrypted) original plaintext message 305 can then be passed again to a hash function 430 to create a digest 435”); and 
determining that the expected set of extra bits matches an actual set of extra bits in the encrypted message, wherein determining that the decrypted message is error-free is based on determining that the expected set of extra bits matches the actual set of extra bits, and wherein determining that the decrypted message was transmitted by a stated sender is based on determining that the expected set of extra bits matches the actual set of extra bits (Rouillard, [0041], “The original plaintext message 305 can then be passed again to a hash function 430 to create a digest 435. This digest 435, along with the digital certificate DS are passed to another Digital Signature Algorithm "DSA" 440 that uses a public key "K1pubv" to validate the digital signature DS at step 445”).  

Regarding Claim 12, the combined teaching of Rouillard, Freudiger and Dolev teaches
applying the hash function to the plaintext data and a first portion of the set of decrypted bits for error detection, cryptographic integrity, and cryptographic authentication to generate the expected set of extra bits (Rouillard, [0041], “In FIG. 4B…The (decrypted) original plaintext message 305 can then be passed again to a hash function 430 to create a digest 435”); and 
determining that the expected set of extra bits matches a second portion of the set of decrypted bits for error detection, cryptographic integrity, and cryptographic authentication, wherein the second portion is different than the first portion, wherein determining that the decrypted message is error-free is based on determining that the expected set of extra bits matches the second portion, and wherein determining that the decrypted message was transmitted by a stated sender is based on determining that the expected set of extra bits matches the second portion (Rouillard, [0041], “The original plaintext message 305 can then be passed again to a hash function 430 to create a digest 435. This digest 435, along with the digital certificate DS are passed to another Digital Signature Algorithm "DSA" 440 that uses a public key "K1pubv" to validate the digital signature DS at step 445” as digest 435 is different from the DSA 440).  

Regarding Claim 13, the combined teaching of Rouillard, Freudiger and Dolev teaches wherein the set of decrypted bits for error detection, cryptographic integrity, and cryptographic authentication comprises cyclic redundancy check bits (Rouillard, [0040], “the original plaintext message 305 (which, again, includes the SNs 305 …, and CRC data 325”).


Claims 14 and 15,  are rejected under 35 U.S.C. 103 as being unpatentable over Rouillard et al. (US 2019/0105554 A1) in view of Freudiger et al. (US 2017/0126409 A1) further in view of Dolev et al. (US 2020/0127821 A1) and further in view of Gressel et al. (US 2011/0286596 A1).
Regarding Claim 14, the combined teaching of Rouillard, Freudiger and Dolev does not explicitly teach but Gressel teaches wherein decrypting the encrypted message comprises decrypting the encrypted message based on a ciphertext feedforward algorithm (Gressel, in the middle of Fig. 2B shows cipher text feedforward to PRFG 1300 for decryption),
Rouillard, Freudiger, Dolev and Gressel are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gressel with the combined teaching of Rouillard, Freudiger and Dolev. The motivation/suggestion would have been to provide strong symmetric cryptographic apparatus for securing transmitted and stored binary data (Gressel, [0011]).

Regarding Claim 15, the combined teaching of Rouillard, Freudiger and Dolev does not explicitly teach but Gressel teaches wherein decrypting the encrypted message comprises decrypting the encrypted message based on a plaintext feedback algorithm (Gressel, [0121], “text feedback, encryption and decryption”).
Rouillard, Freudiger, Dolev and Gressel are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gressel with the combined teaching of Rouillard, Freudiger and Dolev. The motivation/suggestion would have been to provide strong symmetric cryptographic apparatus for securing transmitted and stored binary data (Gressel, [0011]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rouillard et al. (US 2019/0105554 A1) in view of Freudiger et al. (US 2017/0126409 A1) further in view of Simon Cooper (US 2009/0252323 A1).
Regarding Claim 19, the combined teaching of Rouillard and Freudiger does not explicitly teach but Cooper teaches
wherein the error detection bits comprise plaintext error detection bits, and wherein the processing circuitry is further configured to replace the plaintext error detection bits with the set of encrypted bits for error detection ([0126], “data could be substituted (replaced) with data from ciphered pixel data words”), cryptographic integrity, and cryptographic authentication such that: 
a length of the plaintext message remains constant after replacing the plaintext error detection bits with the set of encrypted bits; or a length of the plaintext message after replacing the plaintext error detection bits with the set of encrypted bits increases by a difference between a length of the set of encrypted bits and a length of the error detection bits ([0126], “combined into slices of one or more pixel data words of various lengths by taking all or parts of the pixels color data”, “pixel data could be substituted ( replaced) with data from ciphered pixel data words and, additionally or alternatively, error detection and, additionally or alternatively, correction CRC data bits”).
Rouillard, Freudiger and Cooper are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cooper with the combined teaching of Rouillard and Freudiger. The motivation/suggestion would have been to maintain security of sensitive information from being accessed by unauthorized users (Cooper, [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497